Citation Nr: 0108569	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-02 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney, bladder, and other urinary 
tract disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This appeal arises from a November 1997 rating decision of 
the Portland, Oregon, Regional Office (RO) which denied his 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for kidney, bladder, and other urinary tract 
disabilities that were alleged the result of VA treatment.  
The veteran appealed.

A hearing was held before the Board of Veterans' Appeals 
(Board) in January 2001 while sitting at the RO.  The 
undersigned conducted this hearing and will make the final 
determination in this case.  38 U.S.C.A. § 7102(a) (West 1991 
and Supp. 2000).

According to a private physician's letter of June 2000, the 
veteran's surgical fusion of a distal thumb joint resulted in 
the loss of functional ability instead of increased function.  
The record indicates that the veteran is currently being 
treated by both VA and a private healthcare providers, and it 
is unclear which provider performed this surgery.  The June 
2000 opinion raises an informal claim for compensation under 
the provisions of 38 U.S.C.A. § 1151, if the VA was involved 
in the fusion of this joint.  This claim is not properly 
before the Board at the present time and it is not 
inextricably intertwined with the issue on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action under the provisions of 38 C.F.R. § 3.155 
(2000).


REMAND

Initially, the Board notes that it had previously denied this 
claim in a decision of April 1988.  At that time records of 
the veteran's VA outpatient treatment from April 1972 to June 
1977 were not available.

In 1994, the United States Supreme Court struck down the 
Department of Veterans Affairs (VA) regulatory interpretation 
of the statutory provisions of 38 U.S.C.A. § 1151.  (Codified 
in 1988 at 38 U.S.C. § 351.)  Brown v. Gardner, 513 U.S. 115 
(1994).  The Supreme Court determined that the regulation's 
requirement that "fault" be shown on the part of VA was not 
supported by the statutory language referring to an 
"injury."  

In May 1996, the veteran requested that his claim for 
compensation be reopened and this claim was re-decided on the 
merits by the RO in November 1997.  The Board concurs that 
reopening this claim was the appropriate action in light of 
the Gardner decision.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into the Department of Veterans Affairs 
(VA) adjudication process, especially regarding the VA's duty 
to assist a claimant. 

According to the statement of the case (SOC) issued in 
December 1999, the RO noted that the veteran had identified 
VA treatment records which had yet to be obtained and 
associated with his claims file.  It was determined that all 
efforts required under 38 U.S.C.A. § 5107 (West 1991) to 
obtain these records had been accomplished.  As the new law 
enacted under the Veterans Claims Assistance Act could not 
have been followed by the RO during the pendency of this 
appeal, and as this law is more favorable to the appellant 
than the statute previously in effect, further development is 
in order.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), the RO must 
obtain all pertinent evidence regarding the veteran's claim 
prior to a determination on its merits.  In particular, 
efforts to secure pertinent records in the possession of the 
U. S. Government must continue until the RO is reasonably 
certain these records do not exist or further efforts would 
be futile.  If this information cannot be obtained, then VA 
must first notify the claimant that the Secretary is unable 
to obtain records with respect to the claim.  Such a 
notification must, (a) identify the specific records the 
Secretary is unable to obtain; (b) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(c) describe any further action to be taken by the Secretary 
with respect to the claim.  Only after such a determination 
and notification to the claimant can VA then proceed to a 
determination on the merits of the claim.  In addition, a 
claimant is entitled to a VA medical examination which 
includes an opinion whether there is a nexus between the 
claimed disorder and military service, or in the current 
case, VA treatment.  38 U.S.C. §  5103A(d).

The veteran and his spouse, a nurses assistant, have 
testified to circumstances in April 1972, June 1977, and 
1978-79 regarding VA treatment of his urinary problems.  They 
have claimed that this treatment led to and chronically 
aggravated his current kidney, bladder, and urinary tract 
disorders.  However, complete treatment records from these 
periods are not contained in the claims file.  The veteran's 
spouse has alleged that she in fact did review part of the VA 
records that are now identified as missing while she treated 
the veteran as a VA employee prior to their marriage.

Substantial development of this case has already been 
conducted, and the Board takes this opportunity to thank the 
RO for their diligent efforts.  Unfortunately, both the 
Portland VA Medical Center (VAMC) in January 1999 and the 
Palo Alto VAMC in February 1999 apparently responded that the 
identified records were no longer in their possession.  In 
addition, the Palo Alto VAMC indicated that treatment records 
dated from November 1978 to December 1979 could not be 
located in the "Federal Archive Records."  While these 
efforts have been substantial, the Board cannot determine at 
the current time that further development would be futile.  
There is no indication that a search has been conducted at 
all pertinent branches of the National Archives and Records 
Administration (NARA), that is, the institution at which 
these records would be presumably retired, of the missing 
treatment records from April 1972 or June 1977.  On remand, 
the RO must conduct additional development for these records 
until it is determined that it is reasonably certain these 
records do not exist or further efforts would be futile.  
38 U.S.C. § 5103A(b)(3).

Submitted at the hearing were two physicians' letters.  The 
first was dated in January 2000 and was written by a VA 
physician.  This physician determined, based on the available 
medical evidence, that the veteran's renal disability had 
been incurred prior to August 1977.  This physician did not 
indicate that she had reviewed the veteran's claims file or 
its associated medical records.  A private physician, Marja 
H. Javier, M.D., indicated in a letter dated in June 2000 
that he had worked for a VAMC from February 1977 to March 
1979 and remembered treating the veteran.  She opined that 
the veteran had not received the appropriate treatment at a 
VA facility as early as April 1972 and this had led to his 
current kidney dysfunction.  Dr. Javier acknowledged that 
this opinion was based on her own memories and the statements 
of the veteran and his family.

In April and September 1998, the RO requested copies of all 
medical evidence contained in the veteran's Social Security 
Administration (SSA) file.  There is no indication in the 
claims file that the SSA responded to these request.  The U. 
S. Court of Appeals for Veterans Claims (Court) has ruled on 
the importance of VA obtaining and considering SSA medical 
records in connection with claims for compensation.  Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  According to the 
Court, in order for a medical determination to be adequate 
for VA purposes it must consider the veteran's entire medical 
history.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

As the record is not complete and the medical opinions 
discussed above are not adequate for VA purposes, the Board 
finds that further development is required at the present 
time.  This development should include exhausting all 
possible repositories of the veteran's VA treatment records 
and obtaining a medical opinion, based on all available 
evidence, regarding the veteran's VA treatment and his 
current kidney, bladder, and other urinary tract 
disabilities.

Therefore, in order to ensure that the record is fully 
developed, and to ensure compliance with the more stringent 
requirements of the Veterans Claims Assistance Act of 2000, 
this case is REMANDED to the RO for the following:

1.  The RO should again contact the VAMC 
in Portland, Oregon and specifically 
request legible copies of all VA 
treatment records dated in April 1972 and 
June 1977.  The RO should also request 
copies of all treatment records dated in 
1978 and 1979 from the VAMC in Palo Alto, 
California.  If these records are no 
longer available at the named VAMCs, then 
each facility should be requested to 
identify the federal archive where these 
records could have been retired.  The RO 
must continue to request these records 
from any identified source(s) until all 
avenues of development are exhausted.  In 
addition, the RO should directly contact 
the National Archives and Records 
Administration (NARA) and request legible 
copies of the identified records.  These 
requests should be made to NARA, Pacific 
Region, 1000 Commodore Drive, San Bruno, 
California 94066-2350; and NARA, 
Pacifica/Alaska Region, 6125 Sand Point 
Way NE, Seattle, Washington 98115-7999.  
All attempts to secure this evidence must 
be documented in the claims folder by the 
RO.  

The Veterans Claims Assistance Act of 
2000 demands that efforts to secure 
records in the possession of the 
U. S. Government must continue until the 
RO is reasonably certain these records do 
not exist or further efforts would be 
futile.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  The RO should contact the appropriate 
SSA office and request legible copies of 
all medical evidence used in the award of 
any/all disability benefits to the 
veteran.  Efforts to secure these records 
must continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If the 
RO is unable to secure these records, 
then the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

3.  The RO should review the claims file 
and determine if a VA medical opinion to 
determine the etiology of the veteran's 
kidney, bladder, or other urinary tract 
disability is warranted under the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 
§ 3.  If the veteran's file is not sent 
for a VA medical review, then the RO must 
provide a detailed reasons and bases 
explaining why a review of the claims 
file was not conducted.  

If an additional medical opinion is 
warranted, then the claims file should be 
sent to a physician specializing in 
rehabilitative medicine who does not work 
at either the VAMC Portland, Oregon, or 
VAMC Palo Alto, California.  The 
rehabilitative medicine specialist should 
be provided with the following 
instructions:

This review is to elicit a medical 
opinion to determine the etiology of 
any demonstrated kidney, bladder, or 
other urinary tract disability.  The 
claims folder must be made available 
to the physician for review.  Based 
on his/her review of the case, the 
examiner is requested to express 
opinions on the following questions:

a. Is it at least as likely as not 
that any demonstrated kidney, 
bladder, or other urinary tract 
disability is the result of, or was 
chronically aggravated by, the 
described VA treatment in April 
1972, June 1977, or from 1978 
through 1979?

b.  If any kidney, bladder, or other 
urinary tract disability is the 
result of, or was chronically 
aggravated by VA treatment, then the 
examiner must opine whether the 
disability was certain to result 
from, or intended to result from, 
his VA treatment in April 1972, June 
1977, or from 1978 through 1979?

A complete rationale for all 
opinions expressed must be provided.  
The examination report should be 
typed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested medical opinion does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should again 
review the veteran's claim for 
compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney, bladder, 
and other urinary tract disabilities.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  See 38 U.S.C. 
§ 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


